***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      STATE OF CONNECTICUT v. QUAN SOYINI
                   (AC 40059)
                 DiPentima, C. J., and Elgo and Harper, Js.

                                   Syllabus

Convicted of the crimes of murder as an accessory and conspiracy to commit
    murder, the defendant appealed, claiming, inter alia, that the evidence
    was insufficient to support his conviction and that the trial court’s jury
    instructions violated his right to a fair trial. The defendant had asked
    his brother, K, to help him locate the victim, who previously had robbed
    the defendant at gunpoint. When the defendant saw the victim on a
    street, he called K and gave him a description of the victim. The victim
    had gone into the house of R and G and told them that some guys were
    trying to kill him, and then ran into a school parking lot behind their
    house, where he was shot to death by K. The police concluded from a
    video recording of the parking lot that the defendant had been wearing
    the same clothes as a person in the video recording who had walked
    through the parking lot shortly after the shooting. K later pleaded guilty
    in a separate proceeding to having murdered the victim. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    murder as an accessory and conspiracy to commit murder: there was
    sufficient evidence presented to show that the defendant had the intent
    to cause the death of the victim, an element necessary to both crimes, as
    the state built a chain of inferences that established, beyond a reasonable
    doubt, that the defendant’s conduct on the morning of the shooting was
    not passive acquiescence but rather active involvement, including his
    conduct in soliciting K’s assistance and helping K locate and identify
    the victim, certain comments of K that implicated the defendant, and K’s
    lack of motive or intent to kill the victim, independent of the defendant’s
    interest in revenge, which demonstrated an intent that the defendant
    shared with K to cause the death of the victim; moreover, the state
    produced sufficient evidence from which the jury reasonably could have
    inferred that the defendant knowingly and wilfully assisted K in the acts
    that prepared for and facilitated the murder, and that the defendant had
    entered into an agreement with K to cause the death of the victim, as
    the evidence showed that the defendant had a motive to seek revenge
    against the victim, the defendant called K, requested his help and pro-
    vided him with a description of the victim, the defendant and K had
    searched twice for the victim, who told R and G that some ‘‘guys’’ were
    trying to kill him, and the defendant appeared at the residence of R and
    G, and asked if someone had gone through the residence moments after
    the victim left the residence.
2. The defendant could not prevail on his unpreserved claim that the trial
    court violated his right to a fair trial when it failed to instruct the jury
    that it could not use K’s previous guilty plea to find that the crime of
    murder had been proven beyond a reasonable doubt and when it stated
    to the jury that K was the principal offender in the murder: the jury
    could not have been misled thereby, as the court’s instructions provided
    the jury with a clear understanding of the elements of the crimes charged,
    informed the jury that the state had to prove each element of the offense,
    including identification of the defendant, beyond a reasonable doubt,
    afforded proper guidance for the jury’s determination of whether those
    elements were proved by the state, provided that the state had to prove
    that the defendant was the perpetrator of the crime and that the jury
    had to determine the intent of the defendant, and limited the jury’s use
    of K’s testimony regarding his conviction of murder to the determination
    of his credibility.
3. There was no merit to the defendant’s unpreserved claim that the trial
    court committed plain error by giving the jury an unwarranted special
    credibility instruction on accomplice testimony, which was based on
    his assertion that K had no hope of obtaining favorable treatment from
    the state in exchange for his testimony because he already had pleaded
    guilty to and been sentenced for the murder of the victim; the defendant
    did not demonstrate that the accomplice instruction constituted an error
  that was so clear, obvious and indisputable as to warrant the extraordi-
  nary remedy of reversal, as required under plain error analysis, and
  even if it was assumed that such error existed, the accomplice instruction
  did not constitute manifest injustice, as the defendant failed to demon-
  strate that the challenged instruction was of such monumental propor-
  tion that it threatened to erode the system of justice or that it resulted
  in harm so grievous that fundamental fairness required a new trial.
    Argued September 25, 2017—officially released March 13, 2018

                          Procedural History

  Substitute information charging the defendant with
the crimes of murder as an accessory and conspiracy
to commit murder, brought to the Superior Court in
the judicial district of Hartford and tried to the jury
before Kwak, J.; verdict and judgment of guilty, from
which the defendant appealed. Affirmed.
  Tejas Bhatt, assistant public defender, with whom,
on the brief, was Jennifer L. Bourn, assistant public
defender, for the appellant (defendant).
  Leonard C. Boyle, deputy chief state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and John F. Fahey, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   DiPENTIMA, C. J. The defendant, Quan Soyini,
appeals from the judgment of conviction, rendered after
a jury trial, of being an accessory to murder in violation
of General Statutes §§ 53a-54a1 and 53a-82 and conspir-
acy to commit murder in violation of General Statutes
§§ 53a-54a and 53a-48.3 On appeal, the defendant claims
that (1) there was insufficient evidence to sustain his
conviction of both crimes, (2) the court’s improper jury
instructions violated his right to a fair trial and (3)
the court committed plain error by giving a special
credibility instruction on accomplice testimony, which
was unwarranted in this case. We disagree and, accord-
ingly, affirm the judgment of conviction.
   The jury reasonably could have found the following
facts. In early July, 2013, the defendant and his brothers,
Kunta Soyini (Kunta) and Quincy Soyini (Quincy),
attended the funeral of their father. At the funeral, the
defendant revealed to Quincy that he had been robbed
at gunpoint while selling marijuana to the victim,
Chimer Gordon.4 On the day of the robbery, the defen-
dant had asked Kunta to help him find the victim, but
the two brothers were unable to locate him.
  Subsequently, on July 10, 2013, at approximately 10
a.m., the defendant saw the victim and called Kunta.
Kunta drove to the defendant’s location on Vine Street
in Hartford. At that time, the defendant was driving a
black Audi. Both Kunta and the defendant searched for
the victim.
   At some point, the victim became fearful and ran into
the house of Robert Davis and Gussie Mae Davis, which
was located on Greenfield Street. After apologizing for
the intrusion, the victim stated to the Davises that ‘‘they
was trying to kill’’ him and that if he called the police
‘‘they’re gonna kill my family.’’ (Emphasis added.) Gus-
sie Mae Davis called 911, reporting that the victim, after
entering her home, had stated that ‘‘guys was after him
to kill him.’’ (Emphasis added.) The victim, after exiting
the residence, ran into the parking lot of the Thirman
Milner School (school), which is located behind the
Davises’ house. Moments later, the defendant drove up
to the house and asked Robert Davis if ‘‘a guy’’ had run
through the house.
  At this point, Kunta drove down Magnolia Street and
saw the victim, who was wearing clothing that matched
the description he had received from the defendant.5
Kunta had no prior or pending disagreements with the
victim and did not know him at all.6 Kunta exited his
motor vehicle, walked through the school parking lot
and approached the victim, who was crouched between
parked cars.7 Kunta walked through the parking lot in
the direction of the victim while talking on a cell phone
and with his left hand in his pocket. Kunta then faced
the victim and, when he was at a distance greater than
one car length, removed a firearm from his left pants
pocket. The victim was tying his shoe as Kunta aimed
the firearm at him. The victim then turned to his left,
got up and ran. While pursuing him, Kunta shot at the
victim from close range, but missed. Kunta continued
to chase the victim as he ran through the parking lot.8
   A few moments later, the defendant, wearing a black
T-shirt, black and red shorts, black ankle length socks
and flip-flops, walked through the school parking lot
in the opposite direction from Kunta.9 As Roderick Max-
well, a special police officer employed by the Hartford
Board of Education, investigated the noises that he had
heard, he encountered the defendant. The defendant
told Maxwell, ‘‘don’t worry about a thing.’’10
  The victim unsuccessfully attempted to scale a gate.
Kunta then shot the victim in the chest, got in his car,
and drove away.11 Maxwell heard Kunta emit a ‘‘ghastly,
nightmarish laugh’’ as he left the area.
   Jay Montrose, a Hartford police officer, responded
to the 911 call. Montrose spoke with the Davises and
then went outside, where he learned from Maxwell that
the victim was lying on the ground near a fence. After
driving his police vehicle into the school’s parking lot,
Montrose observed that the victim had suffered a gun-
shot wound and had lost a fair amount of blood. Mon-
trose commenced resuscitation efforts on the victim.
Medical personnel arrived shortly thereafter and trans-
ported the victim to a hospital, but he succumbed to
his injuries and died.12
   Reginald Early, a sergeant in the Hartford Police
Department, was assigned to investigate this homicide.
He reviewed a video recording of the school parking
lot. Early also learned that a black Audi had been cir-
cling the neighborhood prior to the shooting. The defen-
dant was inside the car when investigating officers
located the black Audi approximately one block from
the school. The officers arrested the defendant on an
unrelated charge of possession of marijuana with intent
to sell. Early concluded that the defendant was wearing
the same clothes as the person on the video recording
who had walked through the school parking lot shortly
after the initial shooting.
  Joseph Fargnoli, a Hartford police detective, inter-
viewed the defendant following his arrest. He showed
the recording from the school parking lot to the defen-
dant, who confirmed that he and Kunta were the men
in the recording. The defendant denied knowing the
victim or how he had died. The defendant did, however,
admit that he had spoken to an ‘‘old guy’’ on Greenfield
Street that morning, asking if a ‘‘kid’’ had run through
the house.
  Fargnoli, who had examined the defendant’s cell
phone records,13 determined that the defendant had
called Kunta first on the day of the shooting. The defen-
dant, however, stated during his interview that Kunta
had called him first, asking the defendant to ‘‘come
over . . . .’’14
   On the morning of the shooting, Kunta had driven
his girlfriend, Shumia Brown, to work in Bloomfield at
4 a.m. Kunta was supposed to pick Brown up at 11 a.m.,
but was late. When he finally arrived, Brown voiced
her displeasure with his tardiness, particularly because
Kunta was using her motor vehicle. He explained that
he ‘‘got caught up in some mess with [the defendant]’’
but did not elaborate.
   Later that day, Kunta told Brown that the defendant
had called him and instructed that they meet on Vine
Street because the defendant ‘‘ran into who had robbed
him before.’’ After traveling home, Kunta and Brown
watched the afternoon news, and there was a story
about the shooting at the school. Brown observed that
Kunta started acting ‘‘funny’’ and not ‘‘like himself.’’
Brown asked if Kunta and the defendant had anything
to do with the shooting, and he hesitated in his response.
At that point, Brown believed that Kunta had been
involved in the shooting. Kunta then admitted to his
involvement in the shooting. Additionally, at a later
date, Kunta stated, during a phone conversation with
Brown, that he had gotten ‘‘involved in some drama
behind [the defendant].’’
   Following the defendant’s arrest, Kunta fled to Vir-
ginia. He eventually was taken into custody by United
States marshals and returned to Connecticut. Following
his return, Kunta pleaded guilty to murdering the victim.
In a statement to the police, Kunta noted that on the
day of the shooting, the defendant had found the victim
‘‘walking around’’ and called to request that Kunta
‘‘help him.’’
   In an information dated May 27, 2015, the state
charged the defendant with being an accessory to mur-
der and conspiracy to commit murder. The defendant
pleaded not guilty, and his trial spanned several days
in July, 2015. The jury found him guilty on both counts.
The defendant received a total effective sentence of
seventy years incarceration, with twenty-six years being
the mandatory minimum. This appeal followed. Addi-
tional facts will be set forth as necessary.
                             I
  The defendant first claims that there was insufficient
evidence to sustain his conviction of murder as an
accessory and conspiracy to commit murder.15 Specifi-
cally, he argues that the state failed to present sufficient
evidence that he had intended to kill the victim, an
element common to both crimes. Additionally, the
defendant contends there was insufficient evidence that
he aided Kunta in the shooting of the victim or that he
formed an agreement with Kunta to cause the death of
the victim. The state counters that there was ‘‘ample’’
evidence to support the defendant’s conviction of mur-
der as an accessory and conspiracy to commit murder.
We agree with the state that there was sufficient evi-
dence to support the defendant’s conviction of both
crimes.
  Initially, we set forth our well established standard
of review. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a two-part
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [finder of fact]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
   ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015); see
also State v. Otto, 305 Conn. 51, 65–66, 43 A.3d 629
(2012). Mindful of this standard of review, we consider
the defendant’s arguments in turn.
                           A
   The defendant first argues that the state failed to
prove that he had the intent to cause the death of the
victim, an element necessary for both crimes. See gener-
ally State v. Patterson, 213 Conn. 708, 712, 570 A.2d 174
(1990) (sufficient evidence at probable cause hearing
of defendant’s intent to cause death was prerequisite
to continuing prosecution of defendant on accessory
to murder and conspiracy to commit murder counts).
We are not persuaded.
   Our Supreme Court has recognized that ‘‘[i]n order
to be convicted under our murder statute, the defendant
must possess the specific intent to cause the death of
the victim. . . . To act intentionally, the defendant
must have had the conscious objective to cause the
death of the victim. . . . Intent is generally proven by
circumstantial evidence because direct evidence of the
accused’s state of mind is rarely available. . . . There-
fore, intent is often inferred from conduct . . . and
from the cumulative effect of the circumstantial evi-
dence and the rational inferences drawn therefrom.
Intent is a question of fact, the determination of which
should stand unless the conclusion drawn by the trier
is an unreasonable one.’’ (Internal quotation marks
omitted.) State v. Bennett, 307 Conn. 758, 765–66, 59
A.3d 221 (2013). A defendant’s state of mind often is
the most significant and most elusive element of the
charged crimes. State v. Bonilla, 317 Conn. 758, 766,
120 A.3d 481 (2015). ‘‘[I]ntent may be proven by conduct
before, during and after [a] shooting. Such conduct
yields facts and inferences that demonstrate a pattern
of behavior and attitude toward the victim by the defen-
dant that is probative of the defendant’s mental state.’’
(Internal quotation marks omitted.) Id.; see also State
v. Carter, 317 Conn. 845, 856–59, 120 A.3d 1229 (2015).
   The defendant relies on the following in support of
his claim: ‘‘[He] did not lead the victim to the shooter;
and he did not distract the victim or act as a lookout.
. . . [He] was not present when [the victim] was killed;
he did not assist Kunta in fleeing the scene, nor did he
depart with Kunta; and he did not commit another fel-
ony while in [the victim’s] presence. . . . [T]he defen-
dant here did not assist Kunta in fleeing the scene,
and did not attempt to avoid apprehension. Finally, the
existence of phone records to contradict some of this
defendant’s statements . . . should not be sufficient
to sustain these convictions.’’ We are not persuaded by
these arguments.
                           1
  As a preliminary matter, we set forth the elements
of and relevant legal principles applicable to the crimes
of murder as an accessory and conspiracy to commit
murder. First, we note that ‘‘[t]his state . . . long ago
adopted the rule that there is no practical significance
in being labeled an accessory or a principal for the
purpose of determining criminal responsibility. . . .
Under the modern approach, a person is legally
accountable for the conduct of another when he is an
accomplice of the other person in the commission of
the crime. . . . [T]here is no such crime as being an
accessory . . . . The accessory statute merely pro-
vides alternate means by which a substantive crime
may be committed.’’ (Emphasis in original; internal quo-
tation marks omitted.) State v. Smith, 86 Conn. App.
259, 266, 860 A.2d 801 (2004); State v. Wright, 77 Conn.
App. 80, 92, 822 A.2d 940, cert. denied, 266 Conn. 913,
833 A.2d 466 (2003); see also State v. Smalls, 136 Conn.
App. 197, 203, 44 A.3d 866 (2012) (under Connecticut
law both principals and accessories treated as princi-
pals), appeal dismissed, 312 Conn. 148, 91 A.3d 460
(2014) (certification improvidently granted).
   Our Supreme Court has explained that ‘‘[t]o be guilty
as an accessory one must share the criminal intent and
community of unlawful purpose with the perpetrator
of the crime . . . . In accordance with our murder stat-
ute, a conviction of murder as an accessory thus
requires, inter alia, that the accessory shared the perpe-
trator’s intent to cause the death of another person
. . . . General Statutes § 53a-54a (a). A person acts
intentionally with respect to a result . . . described
by a statute defining an offense when his conscious
objective is to cause such result . . . . General Stat-
utes § 53a-3 (11).’’ (Citation omitted; emphasis omitted;
internal quotation marks omitted.) State v. Bonilla,
supra, 317 Conn. 766; State v. Robertson, 254 Conn. 739,
783–84, 760 A.2d 82 (2000); see also State v. Foster,
202 Conn. 520, 525–26, 522 A.2d 277 (1987) (conviction
under § 53a-8 requires proof of dual intent, i.e. that
accessory has intent to aid principal and that in so
aiding he intends to commit offense with which he
is charged).
   Similarly, a conviction of conspiracy to commit mur-
der requires that the state prove that ‘‘there was an
agreement between two or more persons to cause the
death of another person and that the agreement was
followed by an overt act in furtherance of the conspir-
acy by any one of the conspirators. . . . In addition,
the state also must show that the conspirators intended
to cause the death of another person.’’ (Internal quota-
tion marks omitted.) State v. Mourning, 104 Conn. App.
262, 267, 934 A.2d 263, cert. denied, 285 Conn. 903, 938
A.2d 594 (2007); State v. Sanchez, 84 Conn. App. 583,
588, 854 A.2d 778, cert. denied, 271 Conn. 929, 859 A.2d
585 (2004); see also State v. Crump, 43 Conn. App. 252,
259, 683 A.2d 402 (‘‘[t]o prove the offense of conspiracy
to commit murder, the state must prove two distinct
elements of intent: that the conspirators intended to
agree; and that they intended to cause the death of
another person’’ [internal quotation marks omitted]),
cert. denied, 239 Conn. 941, 684 A.2d 712 (1996); State
v. Romero, 42 Conn. App. 555, 558, 681 A.2d 354 (same),
cert. denied, 239 Conn. 935, 684 A.2d 710 (1996).
                             2
   The defendant focuses on two recent decisions from
our Supreme Court in support of his insufficiency claim:
State v. Bennett, supra, 307 Conn. 761, and State v.
Gonzalez, 311 Conn. 408, 87 A.3d 1101 (2014).
   In State v. Bennett, supra, 307 Conn. 774, our Supreme
Court reversed the defendant’s conviction of murder
as an accessory on the ground that the state had failed to
prove that he intended to kill the victim.16 It specifically
noted that in all accessorial liability cases, the defen-
dant ‘‘had engaged in some act to prepare for, aid,
encourage, facilitate or consummate the murder; it was
from such acts that intent reasonably was inferred.’’
Id., 768. Specifically, the defendant either inflicted or
attempted to inflict harm on the victim, or otherwise
participated in the murder by identifying the victim,
taking the principal to the victim, distracting the victim
and acting as a lookout to prevent interruption of the
murder or assisting with the escape of the principal.
Id., 769. The court specifically noted that ‘‘[o]ftentimes,
evidence of a motive to kill had been established.’’ Id.
Additionally, the court in Bennett noted that the evi-
dence revealed little about the defendant’s actions at
the most critical points in time, that is, prior to the
defendant’s arrival at the victim’s apartment and the
period of time after his arrival and prior to the shooting
of the victim.17 Id., 766.
    At the same time, our Supreme Court recognized that
‘‘[o]ne who is present when a crime is committed but
neither assists in its commission nor shares in the crimi-
nal intent of its perpetrator cannot be convicted as an
accessory. . . . Mere presence as an inactive compan-
ion, passive acquiescence, or the doing of innocent acts
which may in fact aid the one who commits the crime
must be distinguished from the criminal intent and com-
munity of unlawful purpose shared by one who know-
ingly and wilfully assists the perpetrator of the offense
in the acts which prepare for, facilitate, or consummate
it.’’ (Citation omitted; internal quotation marks omit-
ted.) Id., 770.
   In State v. Gonzalez, supra, 311 Conn. 408, also cited
by the defendant, our Supreme Court concluded that
there was no evidence that the defendant had com-
manded, directed, solicited, requested, or importuned
the principal to shoot the victim.18 Id., 421. It further
commented that while ‘‘the defendant was by no means
an innocent bystander in the chain of events that led
to the victim’s death, the evidence nevertheless is insuf-
ficient to prove his guilt beyond a reasonable doubt
under an accessory theory of criminal liability.’’ Id.,
422.19 We find that the defendant’s reliance on Bennett
and Gonzalez is misplaced because, unlike in those
cases, there is ample evidence here on which the jury
could rely to reasonably infer his intent to kill the victim.
Moreover, the evidence also supports a finding that
far from being a passive actor, the defendant solicited
Kunta’s participation in the killing of the victim.
   Before applying the reasoning of State v. Gonzalez,
supra, 311 Conn. 408, and State v. Bennett, supra, 307
Conn. 758, to the present case, we must consider State
v. Bonilla, supra, 317 Conn. 758, a case cited by the
state. In that case, the defendant and his two brothers,
Noel Bermudez and Victor Santiago, agreed to rob the
victim, an individual against whom Santiago harbored
a long-standing grudge. Id., 760. This resentment origi-
nated from a prior incident when the victim had shot
Santiago, scarring his neck. Id.
  The brothers drove to the victim’s street and, working
in concert, robbed and fatally shot him. Id. Following
the shooting, the brothers returned to Santiago’s home,
where the defendant threatened to Santiago’s wife that
he would kill her and her mother if she discussed the
shooting. Id., 761. The brothers destroyed the checks
they had stolen, burned their clothes, and cleaned the
getaway car to eliminate any incriminating evidence. Id.
  The facts of State v. Bonilla, supra, 317 Conn. 758,
are sufficiently similar to those of the present case to
be persuasive. In Bonilla, our Supreme Court concluded
that one brother’s ‘‘long-standing grudge’’; id., 760;
against the victim, in combination with the evidence
that the brothers acted in concert to ‘‘settle an old
score’’ was sufficient for the jury to reasonably infer
the intent to kill. Id., 768; cf. State v. Bennett, supra,
307 Conn. 766, 773 (defendant had no preexisting con-
nection to victim and had no motive to kill victim inde-
pendent of burglary).
   As in State v. Bonilla, supra, 317 Conn. 758, the record
here is replete with evidence from which the jury could
reasonably infer that the defendant had the intent to
kill the victim. He solicited Kunta’s assistance in the
shooting, and helped Kunta to locate and to identify
the victim as manifested in the defendant’s exchange
with Robert Davis, the ongoing cell phone communica-
tions moments before and during the shooting in the
school parking lot, the defendant’s comments to Max-
well, Kunta’s comments to Brown implicating the defen-
dant, and Kunta’s lack of motive or intent to kill the
victim independent of the defendant’s interest in
revenge.
   We iterate that intent is often inferred from a defen-
dant’s conduct and the events leading to and immedi-
ately following a victim’s death, from the cumulative
effect of circumstantial evidence and from the reason-
able inferences drawn therefrom. State v. Otto, supra,
305 Conn. 66–67. Moreover, the ‘‘intent to kill may be
inferred from evidence that the defendant had a motive
to kill.’’ (Internal quotation marks omitted.) Id., 67; see
also State v. Bonilla, supra, 317 Conn. 768; State v.
Ames, 171 Conn. App. 486, 507–508, 157 A.3d 660, cert.
denied, 327 Conn. 908, 170 A.3d 679 (2017); State v.
Moye, 119 Conn. App. 143, 149, 986 A.2d 1134, cert.
denied, 297 Conn. 907, 995 A.2d 638 (2010); State v.
Aviles, 107 Conn. App. 209, 217, 944 A.2d 994, cert.
denied, 287 Conn. 922, 951 A.2d 570 (2008).
   We conclude that the state built a chain of inferences
establishing, beyond a reasonable doubt, that the defen-
dant’s conduct on the morning of July 10, 2013, was
not passive acquiescence but rather active involvement,
demonstrating a shared intent to cause the death of
the victim. See, e.g., State v. Bonilla, supra, 317 Conn.
768–69 (defendant’s brother had long-standing hatred
of victim and it was fair inference that brothers united
in that hatred and sought revenge against victim; band-
ing of brothers afforded strength in numbers to settle
old score; and defendant acted as lookout, an active
participant in murder, all of which amounted to evi-
dence of intent to kill); State v. Grant, 149 Conn. 41,
49, 87 A.3d 1150 (defendant lured victim into car, which
constituted evidence of intent to aid principal in mur-
der), cert. denied, 312 Conn. 907, 93 A.3d 158 (2014);
State v. Ashe, 74 Conn. App. 511, 518–20, 812 A.2d 194
(evidence that defendant and fellow gang members
engaged in concert of action provided sufficient basis
for accessorial liability), cert. denied, 262 Conn. 949,
817 A.2d 108 (2003); see generally In re David M., 29
Conn. App. 499, 504–505, 615 A.2d 1082 (1992) (evidence
was clear that respondent was neither passively acqui-
escent nor acting in innocent fashion where he operated
car to prevent victim from escaping and to assist
shooter). Accordingly, we conclude that the evidence
was sufficient for the jury to find that the defendant
intended to kill the victim, a necessary element of mur-
der as an accessory and conspiracy to commit murder.
                            B
   The defendant next argues that there was insufficient
evidence to support his conviction of murder as an
accessory because the ‘‘record contains no evidence of
words or other conduct that amounted to the defendant
commanding, directing, soliciting, requesting, or
importuning [Kunta] to shoot the victim.’’ (Internal quo-
tation marks omitted.) We disagree.
  ‘‘To be guilty as an accessory one must share the
criminal intent and community of unlawful purpose
with the perpetrator of the crime and one must know-
ingly and wilfully assist the perpetrator in the acts
which prepare for, facilitate or consummate it.’’
(Emphasis added; internal quotation marks omitted.)
State v. Sargeant, 288 Conn. 673, 680, 954 A.2d 839
(2008); see also State v. Gonzalez, supra, 311 Conn.
424; State v. Martinez, 278 Conn. 598, 615, 900 A.2d
485 (2006); see also State v. Kerr, 107 Conn. App. 413,
421–22, 945 A.2d 1004 (mere knowledge that crime is
going to be committed is insufficient to establish liabil-
ity as accessory if defendant does not encourage or
intentionally aid in commission of crime), cert. denied,
287 Conn. 914, 950 A.2d 1290 (2008).
  Having reviewed the evidence in the record, we con-
clude that the state produced sufficient evidence from
which the jury reasonably could infer that the defendant
knowingly and wilfully assisted Kunta in the acts which
prepared for and facilitated the crime of murder. As
we previously stated in part I A 2 of this opinion, the
jury reasonably could infer that the defendant had the
intent to kill the victim from the following facts: the
defendant had a motive to seek revenge against the
victim; the defendant and Kunta twice actively searched
for the victim; upon locating the victim, the defendant
called Kunta and requested his help; the victim told the
Davises that more than one person was trying to kill
him; the defendant appeared at the Davises’ residence
moments after the victim left and asked if someone
had gone through the residence; Kunta, who had no
knowledge of or history with the victim, identified the
victim from a description provided by the defendant;
the defendant’s comments to Maxwell that attempted to
hide the events from a potential witness or to facilitate
Kunta’s escape from the scene by delaying or preventing
a call to the police; Kunta’s comments to Brown after
the shooting and Kunta’s statement to police following
his return to Connecticut. These same facts from which
the defendant’s intent to kill can be inferred also sup-
port the jury’s finding that the defendant knowingly
assisted Kunta with the killing of the victim. Therefore,
this claim of evidentiary insufficiency must fail.
                            C
  The defendant next argues that there was insufficient
evidence to support his conviction of conspiracy to
commit murder because the state failed to show that
an agreement existed between Kunta and the defendant
to cause the death of the victim. We disagree.
  ‘‘To establish the crime of conspiracy [to commit
murder, the state must show] that an agreement was
made between two or more persons to engage in con-
duct constituting [the crime of murder] and that the
agreement was followed by an overt act in furtherance
of the conspiracy by any one of the conspirators. . . .
While the state must prove an agreement [to commit
murder], the existence of a formal agreement between
the conspirators need not be proved because [i]t is only
in rare instances that conspiracy may be established
by proof of an express agreement to unite to accomplish
an unlawful purpose. . . . [T]he requisite agreement
or confederation may be inferred from proof of the
separate acts of the individuals accused as coconspira-
tors and from the circumstances surrounding the com-
mission of these acts. . . . Further, [c]onspiracy can
seldom be proved by direct evidence. It may be inferred
from the activities of the accused persons.’’ (Citations
omitted; emphasis added; internal quotation marks
omitted.) State v. King, 116 Conn. App. 372, 378–79,
976 A.2d 765, cert. denied, 294 Conn. 912, 983 A.2d 274
(2009); State v. Mourning, supra, 104 Conn. App.
267–68.
  The defendant argues that there is ‘‘next to no evi-
dence to support a finding of a knowing agreement
between the defendant and Kunta to engage in a forbid-
den act. The only agreement the jury could reasonably
infer from the evidence presented was an agreement
to meet in the area of Vine Street. That is not an illegal
act.’’ We disagree.
   The facts we have set forth in more detail previously
in this opinion constitute evidence from which the jury
reasonably could infer that an agreement existed,
including the defendant’s motive; his communications
with Kunta; their searches for the victim; the defen-
dant’s exchanges with Davis and Maxwell, and his state-
ments to the police; Kunta’s statements to Brown and
to the police; Kunta’s own lack of motive and knowledge
of the victim; and the victim’s statements to the Davises.
We conclude that the foregoing evidence was sufficient
to establish that the defendant and Kunta had entered
into an agreement to cause the death of the victim.
Such an agreement often is inferred from the separate
acts and the activities of the accused persons. State v.
Grant, supra, 149 Conn. App. 46-47; see also State v.
Bell, 68 Conn. App. 660, 669, 792 A.2d 891 (‘‘[i]n a con-
spiracy prosecution, when determining both a defen-
dant’s specific intent to agree and his specific intent
that the criminal acts be performed, the jury may rely
on reasonable inferences from facts in the evidence
and may develop a chain of inferences, each link of
which may depend for its validity on the validity of
the prior link in the chain’’ [internal quotation marks
omitted]), cert. denied, 260 Conn. 921, 797 A.2d 518
(2002). Accordingly, we conclude that the defendant’s
claim of insufficient evidence with respect to his convic-
tion of conspiracy to commit murder is without merit.
                              II
  The defendant next claims that the court’s improper
jury instructions violated his right to a fair trial. Specifi-
cally, the defendant argues that the court failed to
inform the jury that it was not permitted to rely on
Kunta’s testimony that he had pleaded guilty to murder-
ing the victim to prove that a murder occurred. The
defendant further contends that the court’s statement
that ‘‘[i]n this case, the murder was committed by
another individual, Kunta Soyini, who was the principal
offender in the murder,’’ amounted to a directed verdict,
or, in the alternative, a dilution of the state’s burden to
prove that a murder in fact had occurred. The defendant
concedes that this claim was unpreserved, but requests
review pursuant to State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015).20 We dis-
agree with the defendant’s claim.
   The following additional facts are necessary for our
discussion. During the state’s case, the prosecutor
called Kunta as a witness. He testified that he had shot
and killed the victim on July 10, 2013. He also admitted
that he had pleaded guilty to the charge of murder as
it related to that shooting and currently was serving a
prison sentence. On cross-examination, Kunta stated
that he did not go to the school parking lot with the
intent to kill anyone, and that the defendant did not
ask him to kill anyone, did not ask for his help to kill
anyone and did not encourage him to kill anyone. Kunta
also noted that his decision to kill the victim arose
when he panicked after the victim ‘‘made a move
. . . .’’
   During its instructions to the jury, the court
addressed the issue of accomplice testimony. Addition-
ally, it informed the jury that Kunta’s conviction of
murder was ‘‘only admissible on the question of the
credibility of the witness, that is, the weight that you
will give the witness’ testimony. The witness’ criminal
record bears only on his—on this witness’ credibility.’’
   The court then discussed the state’s burden to prove
each element of the crimes as well as the identity of
the defendant as the perpetrator of the crimes. With
respect to the crime of murder, the court instructed
that the state was required to prove that the defendant
had intended to cause the death of the victim and, in
accordance with that intent, had caused the death of
the victim. The court iterated these elements when it
discussed the crime of accessory to murder. It also
stated that the murder was committed by someone
besides the defendant, specifically, Kunta, the principal
in this case. The court similarly instructed the jury with
respect to the charge of conspiracy to commit murder.
    As noted previously, the defendant did not preserve
this challenge to the court’s instructions. He requests
review, inter alia, pursuant to the Golding doctrine.21
‘‘It is well established that [t]his court is not bound to
review claims of error in jury instructions if the party
raising the claim neither submitted a written request
to charge nor excepted to the charge given by the trial
court. . . . Under Golding, a defendant may prevail on
an unpreserved claim only if the following conditions
are met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt.’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Frasier,
169 Conn. App. 500, 505–506, 150 A.3d 1176 (2016), cert.
denied, 324 Conn. 912, 153 A.3d 653 (2017). We conclude
that the defendant’s claim fails under the third prong
of Golding.
   Our standard of review is well established. ‘‘When
reviewing the challenged jury instruction . . . we must
adhere to the well settled rule that a charge to the jury
is to be considered in its entirety, read as a whole, and
judged by its total effect rather than by its individual
component parts. . . . [T]he test of a court’s charge is
not whether it is as accurate upon legal principles as
the opinions of a court of last resort but whether it
fairly presents the case to the jury in such a way that
injustice is not done to either party under the estab-
lished rules of law. . . . As long as [the instructions]
are correct in law, adapted to the issues and sufficient
for the guidance of the jury . . . we will not view the
instructions as improper. . . .
   ‘‘It is . . . constitutionally axiomatic that the jury be
instructed on the essential elements of a crime charged.
. . . The due process clause of the fourteenth amend-
ment protects an accused against conviction except
upon proof beyond a reasonable doubt of every fact
necessary to constitute the crime with which he is
charged. . . . Consequently, the failure to instruct a
jury on an element of a crime deprives a defendant of
the right to have the jury told what crimes he is actually
being tried for and what the essential elements of those
crimes are. . . .
   ‘‘[I]n reviewing a constitutional challenge to the trial
court’s instruction, we must consider the jury charge
as a whole to determine whether it is reasonably possi-
ble that the instruction misled the jury. . . . The test
is whether the charge as a whole presents the case to
the jury so that no injustice will result. . . . We will
reverse a conviction only if, in the context of the whole,
there is a reasonable possibility that the jury was misled
in reaching its verdict. . . . A jury instruction is consti-
tutionally adequate if it provides the jurors with a clear
understanding of the elements of the crime charged, and
affords them proper guidance for their determination
of whether those elements were present. . . . An
instruction that fails to satisfy these requirements
would violate the defendant’s right to due process of
law as guaranteed by the fourteenth amendment to the
United States constitution and article first, § 8, of the
Connecticut constitution. . . . The test of a charge is
whether it is correct in law, adapted to the issues and
sufficient for the guidance of the jury. . . . The primary
purpose of the charge is to assist the jury in applying
the law correctly to the facts which they might find to
be established. . . . The purpose of a charge is to call
the attention of the members of the jury, unfamiliar
with legal distinctions, to whatever is necessary and
proper to guide them to a right decision in a particular
case.’’ (Internal quotation marks omitted.) State v.
Johnson, 165 Conn. App. 255, 287–89, 138 A.3d 1108,
cert. denied, 322 Conn. 904, 138 A.3d 933 (2016); State
v. McNeil, 154 Conn. App. 727, 748, 106 A.3d 320, cert.
denied, 316 Conn. 908, 111 A.3d 884 (2015).
   In his appellate argument, the defendant focuses on
(1) the absence of an instruction that the jury could
not use Kunta’s guilty plea to find that the crime of
murder had been proven beyond a reasonable doubt
and (2) the court’s specific statement that the murder
had been committed by a person other than the defen-
dant. Our Supreme Court, in State v. Just, 185 Conn.
339, 347–48, 441 A.2d 98 (1981), stated: ‘‘The fact that
one or more persons jointly charged with the commis-
sion of a crime pleaded guilty is not admissible on the
trial of another person so charged, to establish that the
crime was committed. . . . This is so because a plea
of guilty is, in effect, merely a confession of guilt, which,
having been made by one of those charged with the
crime, can be no more than hearsay as to another who
is so charged. . . . After we decided [State v. Pikul, 150
Conn. 195, 198, 187 A.2d 442 (1962)], we had occasion
to point out that Pikul stands for the principle that the
guilty plea of one or more persons jointly charged with
a crime cannot be admitted in the trial of another so
charged to establish that the crime was committed.
. . . State v. DellaCamera, 166 Conn. 557, 565, 353 A.2d
750 (1974) . . . . While such evidence may be offered
to affect credibility . . . or for some permitted limited
purpose, we believe a proper cautionary instruction
to the jury should be given, generally upon objection
overruled or sua sponte where the court views the
potential for prejudice as likely.’’ (Citations omitted;
internal quotation marks omitted.)22 See also State v.
Butler, 55 Conn. App. 502, 510–11, 739 A.2d 732 (1999),
aff’d, 255 Conn. 828, 769 A.2d 697 (2001).
  The defendant’s argument, however, fails to account
for the entirety of the jury instructions. The court
informed the jury that the state was required to prove
each element of the crimes charged beyond a reason-
able doubt. It iterated that ‘‘the state must prove each
element of the offense, including identification of the
defendant, beyond a reasonable doubt.’’ (Emphasis
added.) It limited the jury’s use of Kunta’s testimony
regarding his conviction of murder to the determination
of his credibility. The court further instructed that the
state had to prove that the defendant ‘‘was the perpetra-
tor of the crime’’ and that the jury had to determine
the intent of the defendant. With respect to its definition
of murder, the court noted that the state had to prove
that the ‘‘defendant’s conduct was the proximate cause
of the [victim’s] death. You must find it proved beyond
a reasonable doubt that [the] victim died as a result
of the actions of the defendant.’’ In summarizing this
offense, the court stated: ‘‘[F]or the crime of murder,
the state must prove beyond a reasonable doubt that,
one, the defendant intended to cause the death of
another person; two, in accordance with that intent,
the defendant caused the death of that person.’’ This
statement essentially was repeated during the court’s
discussion of the crime of accessory to murder. At the
conclusion of that part of the instructions, the court
specifically stated: ‘‘[Y]ou must unanimously find that
the state has proved beyond a reasonable doubt that
the defendant assisted another to commit the crime
of murder. You must also unanimously find beyond a
reasonable doubt that the defendant had the intent to
commit the crime charged and did solicit, request, com-
mand, importune or intentionally aid another in the
commission of the crime of murder.’’ Finally, the court
similarly instructed the jury with respect to the crime
of the conspiracy to commit murder.
   Having considered the charge as a whole, we are not
convinced that the absence of an instruction that the
jury could not use Kunta’s guilty plea to find that the
crime of murder had been proven beyond a reasonable
doubt and the court’s specific statement that Kunta was
the principal offender in the murder misled the jury. In
our view, the court’s instructions provided the jury with
a clear understanding of the elements of the crimes
charged, including whether the defendant was the per-
petrator, and afforded proper guidance for the jury’s
determination of whether those elements were proved
by the state. We emphasize that ‘‘[i]ndividual jury
instructions should not be judged in artificial isolation,
but must be viewed in the context of the overall charge.
. . . The pertinent test is whether the charge, read in
its entirety, fairly presents the case to the jury in such
a way that injustice is not done to either party under
the established rules of law. . . . Thus, [t]he whole
charge must be considered from the standpoint of its
effect on the [jurors] in guiding them to the proper
verdict . . . and not critically dissected in a micro-
scopic search for possible error.’’ (Internal quotation
marks omitted.) State v. Hampton, 293 Conn. 435, 452,
988 A.2d 167 (2009). Mindful of this standard, we con-
clude that the jury could not have been misled by the
court’s instructions. Accordingly, the defendant cannot
prevail on this claim under the third prong of Golding
because he has not established that a constitutional
violation exists that deprived him of a fair trial. This
claim, therefore, must fail.
                           III
  The defendant finally claims that the court committed
plain error by giving a special credibility instruction on
accomplice testimony, which was unwarranted in this
case. The defendant concedes that this claim was not
preserved at trial and is not of constitutional magnitude,
but argues that we should reverse his conviction under
the plain error doctrine. See Practice Book § 60-5.
We disagree.
   The following additional facts are necessary for our
discussion. In its instructions to the jury, the court
stated: ‘‘Accomplice testimony. In weighing the testi-
mony of an alleged accomplice who is a self-confessed
criminal, Kunta Soyini, you should consider that fact.
It may be that you would not believe a person who has
committed a crime as readily as you would believe a
person of good character. He may have such an interest
in the outcome of this case that his testimony may have
been colored by that fact. Therefore, you must look
with particular care at the testimony of an accomplice
and scrutinize it very carefully before you accept it.
There are many offenses that are of such a character
that the only persons capable of giving useful testimony
are those who are themselves implicated in the crime.
It is for you to decide what credibility you will give to a
witness who has admitted his involvement in a criminal
wrongdoing, whether you will believe or disbelieve the
testimony of a person who, by his own admission, has
committed or contributed to the crimes charged by the
state here. Like all questions of credibility, this is a
question you must decide based on all the evidence
presented to you.’’
   ‘‘Generally, a defendant is not entitled to an instruc-
tion singling out any of the state’s witnesses and high-
lighting his or her possible motive for testifying falsely.
. . . An exception to this rule, however, involves the
credibility of accomplice witnesses. . . . [W]here it is
warranted by the evidence, it is the court’s duty to
caution the jury to scrutinize carefully the testimony if
the jury finds that the witness intentionally assisted in
the commission, or if he assisted or aided or abetted
in the commission, of the offense with which the defen-
dant is charged. . . . The court’s duty to so charge
is implicated only where the trial court has before it
sufficient evidence to make a determination that there
is evidence that the witness was in fact an accomplice.’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Walker, 178 Conn. App. 345, 351–52, 175 A.3d
576 (2017), cert. denied, 327 Conn. 999,         A.3d
(2018); see also State v. Jackson, 178 Conn. App. 16,
26, 173 A.3d 974 (2017), cert. denied, 327 Conn. 998,
     A.3d     (2018); Martin v. Commissioner of Correc-
tion, 155 Conn. App. 223, 230–31, 108 A.3d 1174, cert.
denied, 316 Conn. 910, 111 A.3d 885 (2015).
   In the present case, the defendant argues that the
court’s special instruction regarding accomplice testi-
mony was unwarranted. Specifically, he argues that
because Kunta already had pleaded guilty and had been
sentenced for the murder of the victim, ‘‘[h]e had no
hope of obtaining favorable treatment from the state
in exchange for his testimony . . . nor did he inculpate
the defendant . . . .’’ (Citations omitted.)
  As we noted previously, this claim was not preserved
and is not of constitutional magnitude; accordingly, the
defendant relies on the plain error doctrine. ‘‘It is well
established that the plain error doctrine, codified at
Practice Book § 60-5, is an extraordinary remedy used
by appellate courts to rectify errors committed at trial
that, although unpreserved [and nonconstitutional in
nature], are of such monumental proportion that they
threaten to erode our system of justice and work a
serious and manifest injustice on the aggrieved party.
[T]he plain error doctrine . . . is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment . . .
for reasons of policy. . . . In addition, the plain error
doctrine is reserved for truly extraordinary situations
[in which] the existence of the error is so obvious that
it affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
Implicit in this very demanding standard is the notion
. . . that invocation of the plain error doctrine is
reserved for occasions requiring the reversal of the
judgment under review. . . .
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily [discernible] on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record.
   ‘‘Although a complete record and an obvious error
are prerequisites for plain error review, they are not,
of themselves, sufficient for its application. . . . [I]n
addition to examining the patent nature of the error,
the reviewing court must examine that error for the
grievousness of its consequences in order to determine
whether reversal under the plain error doctrine is appro-
priate. A party cannot prevail under plain error unless
it has demonstrated that the failure to grant relief will
result in manifest injustice. . . . In State v. Fagan, [280
Conn. 69, 87, 905 A.2d 1101 (2006), cert. denied, 549
U.S. 1269, 127 S. Ct. 1491, 167 L. Ed. 2d 236 (2007)], we
described the two-pronged nature of the plain error
doctrine: [An appellant] cannot prevail under [the plain
error doctrine] . . . unless he demonstrates that the
claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ (Emphasis omitted; footnote omitted; inter-
nal quotation marks omitted.) State v. Jamison, 320
Conn. 589, 595–97, 134 A.3d 560 (2016).
  The defendant has not demonstrated that the court’s
accomplice instruction constituted an error that ‘‘was
so clear, obvious and indisputable as to warrant the
extraordinary remedy of reversal’’ as required under our
plain error analysis. (Internal quotation marks omitted.)
State v. Jackson, supra, 178 Conn. App. 24. Additionally,
even if we were to assume such error existed, we are
not persuaded that the accomplice instruction in the
present case constituted manifest injustice. Id. Simply
stated, the defendant has failed to demonstrate that the
court’s accomplice instruction ‘‘was of such monumen-
tal proportion that it threatened to erode our system
of justice . . . or that it resulted in harm so grievous
that fundamental fairness requires a new trial.’’ (Cita-
tion omitted; internal quotation marks omitted.) Id., 29.
Accordingly, we conclude that this claim of plain error
is without merit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’
   2
     General Statutes § 53a-8 (a) provides: ‘‘A person, acting with the mental
state required for commission of an offense, who solicits, requests, com-
mands, importunes or intentionally aides another person to engage in con-
duct which constitutes an offense shall be criminally liable for such conduct
and may be prosecuted and punished as if he were the principal offender.’’
   3
     General Statutes § 53a-48 (a) provides: ‘‘A person is guilty of conspiracy
when, with intent that conduct constituting a crime be performed, he agrees
with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such con-
spiracy.’’
   4
     Specifically, Quincy testified that the defendant had told him that the
victim, accompanied by another individual, had ‘‘put a gun in front of [the
defendant’s] face, and he took him for a little weed and the money.’’
   5
     Specifically, Kunta testified: ‘‘I was driving down Magnolia Street, and
I looked to my right. And I seen somebody walking through the [school]
parking lot that matched the description that [the defendant] gave me.’’
   6
     The following colloquy occurred during Kunta’s testimony on direct
examination by the prosecutor:
   ‘‘Q. And did you know that the—the kid [that the defendant] was looking
for, did you know who that kid was?
   ‘‘A. No.
   ‘‘Q. Had you had any beefs with that kid?
   ‘‘A. No.
   ‘‘Q. All right. And I’m gonna show you what’s been marked state’s exhibit
46. See if you recognize that kid. Do you recognize him?
   ‘‘A. No.
   ‘‘Q. Okay. To this day, do you know who the kid was that you shot?
   ‘‘A. No.’’
   Subsequently on redirect examination, Kunta agreed with the prosecutor
that he did not know the victim and did not have ‘‘any beefs’’ with him. He
also admitted that he loved the defendant and would do anything for him.
Finally, Kunta stated on cross-examination that he went to the area only
because the defendant had called him ‘‘for my help.’’
   7
     According to the time-stamp from the video recording of the school
parking lot, the victim sat between the two cars at 10:18:47 a.m.
   8
     The events depicted on the video recording of the school parking lot
contradict parts of Kunta’s testimony regarding his interactions with the
victim at this time in the parking lot. Specifically, Kunta testified: ‘‘I walked
through the parking lot. And as I got up by the cars, the parked cars, I seen
somebody sitting down between two parked cars. And I approached the
guy, and I asked—asked him what his name was. And he just looked at me.
So, I reached in my pocket and got—and grabbed my phone to call [the
defendant] and see if this was the guy they were looking for or whatever.
And the guy walked toward me. Just stay right there.
   ‘‘And then he walked toward me again, and that’s when I pulled out—
pulled my gun out. And that time he, like, half turned body away from me.
And I thought he was making a move, so I started shooting at him and
chasing him.’’
   It is axiomatic that ‘‘[a] jury may properly decide, however, what—all,
none or some—of a witness’ testimony to accept or reject.’’ (Internal quota-
tion marks omitted.) State v. Steele, 176 Conn. App. 1, 12, 169 A.3d 797, cert.
denied, 327 Conn. 962, 172 A.3d 1261 (2017); State v. Young, 174 Conn. App.
760, 767, 166 A.3d 704, cert. denied, 327 Conn. 976, 174 A.3d 195 (2017).
   9
     According to the time-stamp from the video recording of the school
parking lot, the defendant appeared at 10:19:44 a.m.
   10
      Maxwell further described the defendant’s attitude in the school parking
lot as ‘‘like a day at beach’’ and that there was ‘‘[n]o need for concern.’’
   11
      Kunta testified that he shot at the victim in self-defense, both in the
school parking lot and when the victim unsuccessfully attempted to climb
over a gate. We have detailed the events of the former previously in this
opinion. See footnote 8 of this opinion. With respect to the latter, Kunta
stated: ‘‘He tried to jump a gate, and I just stood there and watched him.
And he couldn’t get over the gate. So, when he fell back down, he turned
around and faced me, and he—he picked up, like, this—like, this big log or
something. I told the dude, let’s just chill. Let’s stay right there. And then
he started screaming real loud and ran at me. And that’s when I shot him
in the chest.’’
   As we have noted, the jury is free to accept or to reject all, some or none
of a witness’ testimony. State v. Steele, 176 Conn. App. 1, 12, 169 A.3d 797,
cert. denied, 327 Conn. 962, 172 A.3d 1261 (2017); State v. Young, 174 Conn.
App. 760, 767, 166 A.3d 704, cert. denied, 327 Conn. 976, 174 A.3d 195 (2017).
   12
      Susan Williams, an associate medical examiner for the state, testified
that the victim died as a result of a gunshot wound to the chest.
   13
      Fargnoli testified that there were five telephone calls between the defen-
dant and Kunta on July 10, 2013. The first call was from the defendant to
Kunta at 10:13 a.m. and lasted approximately three and one-half minutes.
The second call was from Kunta to the defendant at 10:17 a.m., and lasted
just over two minutes. The third call, made at 10:20 a.m., was from the
defendant to Kunta and had no duration, while the fourth call, which also
occurred at 10:20 a.m., was from Kunta to the defendant for six seconds.
The fifth and final call, which took fourteen seconds, was from the defendant
to Kunta at 10:21 a.m. Fargnoli also indicated that the 911 call in this case
occurred at 10:17 a.m.
   14
      The jury reasonably could have concluded that the defendant lied to
the police with respect to his statements that Kunta had telephoned him
first and that he did not know the victim.
   15
      ‘‘We begin with this issue because if the defendant prevails on the
sufficiency claim, [he] is entitled to a directed judgment of acquittal rather
than to a new trial.’’ State v. Moore, 100 Conn. App. 122, 126 n.2, 917 A.2d
564 (2007).
   16
      In State v. Bennett, supra, 307 Conn. 761, the defendant and the principal,
in possession of loaded handguns, drove to the second floor apartment of
the victim and his girlfriend. The principal knocked on the front door,
engaged the victim in a brief conversation, and then shot him in the face. Id.
   17
      In contrast to the facts of the present case, the defendant in Bennett
had met the victim only hours before the fatal shooting. State v. Bennett,
supra, 307 Conn. 761.
   18
      In State v. Gonzalez, supra, 311 Conn. 411–12, the victim, after observing
a drug sale in his mother’s apartment building on Christmas night, exchanged
words with the defendant and the principal. The defendant pointed a hand-
gun at the victim, and a struggle ensued. Id., 412. The principal picked up
the handgun, which had fallen to the floor, and shot the victim twice, causing
his death. Id., 412–13.
   19
      We further note that our Supreme Court focused on the insufficiency
of the evidence with respect to whether the defendant had ‘‘acted as [the
principal’s] accessory’’ rather than whether he had shared the intent to kill
the victim. State v. Gonzalez, supra, 311 Conn. 421.
   20
      The defendant also requested that if we were to conclude that his claim
is not reviewable pursuant to State v. Golding, supra, 213 Conn. 239–40,
then the plain error doctrine requires a reversal of his conviction. See
Practice Book § 60-5. Finally, he contends that ‘‘if this court finds that the
claim was waived and that it does not satisfy the requirements of the plain
error doctrine, it should nevertheless exercise its supervisory authority to
remand for a new trial and to instruct trial courts that the testimony of
a convicted coconspirator or accomplice should be accompanied by an
appropriate limiting instruction.’’ See State v. Elson, 311 Conn. 726, 764–66,
91 A.3d 862 (2014). Because we have considered the claim under Golding,
we need not employ these extraordinary tools for review.
   21
      The state argues that the defendant waived this claim and, therefore,
it is not reviewable under the Golding doctrine. ‘‘It is well established
in Connecticut that unpreserved claims of improper jury instructions are
reviewable under Golding unless they have been induced or implicitly
waived. State v. Kitchens, [299 Conn. 447, 468, 10 A.3d 942 (2011)]. . . .
[W]hen the trial court provides counsel with a copy of the proposed jury
instructions, allows a meaningful opportunity for their review, solicits com-
ments from counsel regarding changes or modifications and counsel affirma-
tively accepts the instructions proposed or given, the defendant may be
deemed to have knowledge of any potential flaws therein and to have waived
implicitly the constitutional right to challenge the instructions on direct
appeal.’’ (Citations omitted; internal quotation marks omitted.) State v. Her-
ring, 151 Conn. App. 154, 169–70, 94 A.3d 688 (2014), aff’d, 323 Conn. 526,
147 A.3d 653 (2016).
   In the present case, the record reveals that the court did not provide the
parties with a draft of the complete jury instructions until the morning of
July 6, 2015. At that point, the parties then reviewed the instructions page
by page with the court. The defendant argues, therefore, that the timing in
this case prevented counsel from engaging in a ‘‘meaningful review’’ of the
court’s instructions. We have recognized that a meaningful review requires
the opportunity to review the proposed instructions overnight. State v.
Leach, 165 Conn. 28, 33, 138 A.3d 445, cert. denied, 323 Conn. 948, 169 A.3d
792 (2016). We conclude, therefore, that the defendant was not afforded a
meaningful opportunity to review the proposed instructions in this case
and, thus, did not implicitly waive the right to challenge them pursuant
to Kitchens.
   22
      We note, however, that our Supreme Court further reasoned that ‘‘[t]he
lack of a curative instruction, especially in the absence of objection and a
request for one, does not necessarily constitute harmful error.’’ State v. Just,
supra, 185 Conn. 348–49. Specifically, the court considered the fact that
testimony of the accomplices established their guilt as well as that of the
defendant, rendering any prejudice from the testimony regarding the pleas
harmless. Id., 349. It also took into account the absence of a claim from
the defendant that the evidence of the accomplices’ guilty pleas had been
highlighted by the state, as well as the entirety of the court’s instructions
to the jury. Id., 350–51.